In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
Upon consideration of respondents’ motion for expedited response and ruling on the motion for an order regarding the admissibility of certain evidence and for proceeding with expert discovery,
It is ordered that the motion is denied.
Pfeifer, Acting C.J.
Cupp, J., not participating.